Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-8, 10-15 and 17-20 are pending in this Office action. Claims 2, 9 and 16 are cancelled from consideration. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 4, 5, 6, 8, 10, 11, 12, 13, 15, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 2, 4, 5, 6, 8, 7, 9, 10, 11, 13, 12, 14 and 15 of U.S. Patent No. 10,043,157.  Although the claims at issue are not identical, they are not patentably distinct from each other because the .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al, U.S. Patent Application Publication No. 20080065633, , in view of Diaz et al, U.S. Patent Application Publication No. 20120130915.  
Claim 1:
Luo discloses:
obtaining, by a first entity, data representing a job posting on a third-party system (see [0022]-[0027] → Luo discloses this limitation in that the system 
standardizing the data to create a standardized job posting (see [0022]-[0027] → Luo discloses this limitation in that the system normalizes the retrieved job listings to create standardized job listings);
assigning a first source value to the standardized job posting, the first source value determined, at least partially, by a source type of the third-party system (see [0050]-[0053] → Luo discloses this limitation in that the system determines the source value of the job listing according to where the job listing is posted);
determining that a substantially similar job posting, having a second source value, exists in an employment system of the first entity (see [0050]-[0053] → Luo discloses this limitation in that the system determines a substantial similar job listing is from a different posting source (has a second source value));
replacing, within the employment system of the first entity, the substantially similar job posting with the standardized job posting, the replacing performed in response to the first source value being greater than the second source value (see [0050]-[0053] → Luo discloses this limitation in that the system determines which of the duplicated job listings should be considered as the “master” listing, and removes the one of the pair that is duplicate of the master job listing based on the source value of the job listing, for example job listings fed directly from the employer are deemed masters over duplicate listings that come from potentially less-reliable sources such as job boards). 
Luo does not explicitly disclose:
the source type part of a hierarchy of source type in which a source type higher in the hierarchy is assigned a higher score value than a source type lower in the hierarchy. 
However, Diaz discloses:
the source type part of a hierarchy of source type in which a source type higher in the hierarchy is assigned a higher score value than a source type lower in the hierarchy (see [0035] → Diaz teaches this limitation in that the system comprises a hierarch of the job attributes determined with the assigned weights, wherein the job attributes are listed in orders from highest to lowest weight in the hierarchy). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Luo with the teachings of Diaz for increasing the efficiency of workforce resource distribution among the various projects undertaken by the organization to maximizing the value of capital investment, see Diaz [0002][0003]. 

Claim 6:
Luo as modified discloses:
presenting, upon receiving a relevant job search submitted by a user of the employment system of the first entity, the standardized job posting to the user (see Luo [0062] → Luo as modified discloses this limitation in that the system presents the normalized job listings to users in response to users searching). 

Claim 7:

wherein the standardized job posting comprises metadata (see Luo [0031] → Luo as modified discloses this limitation in that the normalized job listing contains appended job metadata). 

Claim 8 is essentially the same as Claim 1 except it set forth the claimed invention as a system claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claim 13 perform the same function as Claim 6.  Thus Luo as modified discloses/teaches every element of Claim 13 as indicated in the above rejection for Claim 6. 

Claim 14:
Luo as modified discloses:
wherein the job deduplication module is configured to replace an abbreviation is the standardized job posting with a word or phrase; and to disambiguate the abbreviation using context within the standardized job posting (see Luo [0027] → Luo as modified discloses this limitation in that the system replaces the abbreviation in job listings with common formats to disambiguate the job listing by using context within the standardized job posting). 



Claim 20 perform the same function as Claim 6.  Thus Luo as modified discloses/teaches every element of Claim 20 as indicated in the above rejection for Claim 6. 

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al, in view of Diaz et al, and further in view of Luo et al, here after as Luo (630), U.S. Patent Application Publication No. 20080065630.  
Claim 3:
Luo as modified discloses every element of Claim 1. 
Luo as modified does not discloses:
comprising creating a first hash value for the standardized job posting and assigning the first hash value to the standardized job posting; wherein the substantially similar job posting comprises a second hash value; and wherein the determining that the substantially similar job posting exists in the employment system of the first entity includes comparing the first hash value to a plurality of hash values of job postings within the employment system of the first entity, the plurality of hash values including the second hash value. 
Luo (630) discloses:
comprising creating a first hash value for the standardized job posting and assigning the first hash value to the standardized job posting; wherein the substantially similar job posting comprises a second hash value; and wherein the determining that the substantially similar job posting exists in the employment system of the first entity includes comparing the first hash value to a plurality of hash values of job postings within the employment system of the first entity, the plurality of hash values including the second hash value (see Luo (630) [0061]-[0070][0107] → Luo (630) discloses this limitation in that the system determines the similarity of two job listings based on the pair-wise comparison of the hash values of job listings, the plurality of hash values including the first hash value and the second hash value). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Luo as modified with the teachings of Luo (630) for identifying and removing duplicates of job listings that conventional stratagems having difficulty meeting to improve job searching experience for users, see Luo (630) [0013]. 

Claim 4:
Luo as modified discloses:
wherein the data representing the job posting on the third-party system includes a job title, a geographical location, and an employer name, wherein the standardized job posting includes a standardized job title, and wherein the first hash value for the standardized job posting is created based on the standardized job title, the geographical location, and the employer name (see Luo (630) [0015][0057][0070] → Luo as modified discloses this limitation in that the data representing the job listing from the third-party sources includes job title, employer name and job location, wherein the normalized job listing contains the normalized job metadata, and wherein the inter-source hash value for the job listing is calculated by applying a hash function to the normalized metadata of the job listings, including job title, employer and job location). 

Claims 10 and 11 perform the same functions as Claims 3 and 4 respectively.  Thus Luo as modified discloses/teaches every element of Claims 10 and 11 as indicated in the above rejections for Claims 3 and 4 respectively. 

Claims 17 and 18 perform the same functions as Claims 3 and 4 respectively.  Thus Luo as modified discloses/teaches every element of Claims 17 and 18 as indicated in the above rejections for Claims 3 and 4 respectively. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al, in view of Diaz et al, and further in view of Hyder et al, U.S. Patent Application Publication No. 20060212466.  
Claim 5:
Luo as modified discloses every element of Claim 1. 
Luo as modified does not discloses:
determining that the substantially similar job posting is the paid job posting, based on whether the first entity is remunerated, by at least one client of the first entity, for presenting the substantially similar job posting to at least one user of the employment system of the first entity. 
Hyder discloses:
determining that the substantially similar job posting is the paid job posting, based on whether the first entity is remunerated, by at least one client of the first entity, for presenting the substantially similar job posting to at least one user of the employment system of the first entity (see Hyder [0083] → Hyder discloses this limitation in that the system determines whether job listings are paid job listings from job recruiter employer or corporations, and the system presents the job listings on the a user interface to the job seeker, wherein the paid job listings are listed with higher or emphasized placement). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Luo as modified with the teachings of Hyder for ensuring the job listing data are collected and normalized effectively and interfaces between user and provider of listing data is managed efficiently, see Hyder [0008]. 

Claim 12 perform the same function as Claim 5.  Thus Luo as modified discloses/teaches every element of Claim 12 as indicated in the above rejection for Claim 5. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NAN HUTTON/Primary Examiner, Art Unit 2154